DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
To expedite the prosecution of this application, Examiner is not restricting claim(s) 3-8. Claim(s) 3 & 6, 4 & 5, and 7 & 8 are species independent of each other, respectively. Further amendments to claim(s) 3-8 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 14-18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of U.S. Patent No. 10,661,293, and further in view of Weston that teaches, input buttons with LED indicator.  Barney (US 2015/0290545 A1) further teach the claimed coil which is obvious to be within the opening of the distal sections. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of U.S. Patent No. 10,661,293, in view of Barney, and further in view of Hayn (US 2012/0094261 A1) teaches “a flow rate through the flow meter 10, and the control unit 17 records an amount of liquid passed through during a short time interval by integrating the flow rate over the time” See ¶ 0013, and control via RF control apparatus, See ¶ 0017.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of U.S. Patent No. 10,661,293, in view of Barney, and further in view of Canora et al. (US 2010/0125362 A1). Canora et al. (US 2010/0125362 A1). Canora teaches, “a system for providing self-service vending of snacks or beverages,” See ¶ 0009.
Claims 14-18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 15, and 24 of U.S. Patent No. 11,084,055, and further in view of Weston that teaches, input buttons with LED indicator.  Barney (US 2015/0290545 A1) further teach the claimed coil which is obvious to be within the opening of the distal sections. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 15, and 24 of U.S. Patent No. 11,084,055, in view of  in view of Hayn (US 2012/0094261 A1) teaches “a flow rate through the flow meter 10, and the control unit 17 records an amount of liquid passed through during a short time interval by integrating the flow rate over the time” See ¶ 0013, and control via RF control apparatus, See ¶ 0017.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 15, and 24 of U.S. Patent No. 11,084,055, in view of Barney, and further in view of Canora et al. (US 2010/0125362 A1). Canora et al. (US 2010/0125362 A1). Canora teaches, “a system for providing self-service vending of snacks or beverages,” See ¶ 0009.
Subject application
US Patent 10,661,293
 US Patent 11,084,055
14
1 and Barney
16 and Barney
15
1 and Barney
16 and Barney
16
1 and Barney
16 and Barney
17
24 and Barney
17 and Barney
18
24 and Barney
18 and Barney
19
24, Barney and Hayn
19, Barney and Hayn
20
24, Barney and Canora
20, Barney and Canora



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barney (US 2015/0290545 A1), and further in view of Grant (US 2011/0121953 A1).

a handle (115g), (See Fig. 6 element 115g, Barney teaches, “[t]he interactive gaming toy 100g generally comprises a toy wand comprising a wand shaft 110g and one or more auxiliary components such as a detachable handle 115g and a detachable knob 123g.” See ¶ 0068), the handle (115g) that has a length and a diameter, (See Fig. 8A shows the length and the diameter of the handle);
a shaft (See Fig. 6 element 110g), wherein an end section of the shaft comprises an opening, i.e. inner cavity, (Barney teaches, “[t]he toy wand 100g is uniquely identified using a glass-encapsulated RFID transponder 118 which is disposed within an inner cavity formed in the wand shaft 110g or detachable handle 115g.” See ¶ 0068), a shaft (110g) that has a length and a diameter, (See Fig. 8A shows the length and the diameter of the shaft);
a radio-frequency identification (RFID) tag (118) associated with a unique identifier, (Barney teaches, “toy figure or object 110a is preferably uniquely identified using one or more embedded or affixed RFID tags… the transponder 118 is pre-programmed with a unique tag identifier and comprises non-volatile memory configured to store certain information”  See ¶ 0055) wherein the RFID tag is configured to be placed within the opening (i.e. inner cavity ) of the shaft, (Barney teaches, “[t]he toy wand 100g is uniquely identified using a glass-encapsulated RFID transponder 118 which is disposed within an inner cavity formed in the wand shaft 110g or detachable handle 115g.” See ¶ 0068); and 
a coil used to power the RFID tag, (Barney teaches, “an inductance coil disposed within said internal cavity and configured to generate electrical energy when Barney teaches, “[t]ransponder 118 is preferably passive (batteryless) and is operable to provide relatively short-range RF communications (less than about 200 cm) using one or more compatible RFID reader units or reader/writer units” See ¶ 0055. Barney teaches, “magnetic inductance energy generator 162 comprises an inductance coil L1 sized and arranged such that when it is exposed to a fluctuating magnetic field (for example, a moving permanent magnet 164 rubbed back and forth and/or an externally generated electromagnetic field) an alternating current is generated. This generated current is rectified by diode D1 or, alternatively, a full wave bridge rectifier (not shown), and charges preferably an electrolytic capacitor C1 until it reaches a predetermined operating voltage (V+)” See ¶ 0085.); 
wherein the RFID tag is configured to transmit the unique identifier to an RFID reader when the shaft comes within a predefined radio frequency (RF) range of the RFID reader (Barney teaches, “When activated, the chip 340 transmits via radio frequency a unique identification number preferably corresponding to the UPIN and/or UGIN described above. The signal may be transmitted either by inductive coupling or, more preferably, by propagation coupling over a distance “d” determined by the range of the tag/reader combination (See FIG. 17C).” See ¶ 0014. Barney teaches, “When the transponder 118 comes within a predetermined range of antenna 306 (about 20-200 cm) the transponder antenna 245 (FIG. 16A) is excited by the radiated RF fields 308 and momentarily creates a corresponding voltage signal which powers RF transmitter/receiver chip 240. In turn, the RF transmitter/receiver chip 240 outputs an electrical signal response which causes transponder antenna 245 to broadcast certain  (See Fig. 8A shows the length and the diameter of the master control device which is the sum of handle 115g and shaft 110g).


With respect to, the handle (14) that has a length within a range of 120 mm to 200 mm and a diameter within a range of 20 mm to 100 mm. First, the limitation is unpatentable because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Allert 105 USPQ 233. Secondly, the claimed “handle” inherently has a that has a length and a diameter. Third, it is Examiner’s position that this is not a novel feature of this invention. Nonetheless, in an analogous art, Grant teaches, “Computer interface system 10 includes a handheld computer interface 15 that includes a handle 14 coupled to an end piece 16. Handle 14 … includes an impact actuator 18 to create haptic feedback. Handle 14 can also include other types of actuators to create additional haptic feedback. End piece 16 in one embodiment is removably attached to handle 14 so that it can be changed depending on the device that interface 15 is intended to simulate… Interface 15 may house a speaker 13 that outputs audio. Interface 15 further houses a wireless transceiver 20 and one or more a handle length less than 200 mm [i.e. 120 mm to 200mm], and an end piece length of 100 mm-500 mm, depending on the type of sport that the interface is emulating.” See ¶ 0050.

With respect to, the shaft (i.e. end piece) that has a length within a range of 150 mm to 200 mm and a diameter within a range of 8 mm to 15 mm. First, the limitation is unpatentable because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Allert 105 USPQ 233. Secondly, the claimed “shaft” inherently has a that has a length and a diameter. Third, it is Examiner’s position that this is not a novel feature of this invention. Nonetheless, in an analogous art, Grant teaches, “the handle and end piece, has a weight of less than 1000 grams, a handle diameter less than 45 mm, a handle length less than 200 mm, and an end piece length of 100 mm-500 mm [i.e. 150 mm to 200 mm], depending on the type of sport that the interface is emulating.” See ¶ 0050. Fig. 7 shows the cue stick shaft’s diameter tapper to about quarter of 45 mm, i.e. 8 mm to 15 mm. 

With respect to, the master control device (15) has a length within a range of 250 mm to 350 mm. First, the limitation is unpatentable because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention Barney and have the dimension of the handle 115g, wand shaft 110g and overall toy wand 100g as suggested by Grant so the wand can be easily “actuated through particular hand or arm motions.” See Barney ¶ 0107.

Consider claim 2, the master control device of claim 1, further comprising: an input area configured to receive input from a user of the master control device; and an LED configured to be illuminated when the input is received from the user, Barney teaches, “Batteries, optional lighting, laser or sound effects and/or the like may also be provided and housed within cavity 116… [a]n optional button (not shown) may also be provided, if desired, to enable particular desired functions, such as sound or lighting effects or longer-range transmissions.” See ¶ 0073.

Consider claim 3, the master control device of claim 2, wherein the input area comprises a button that is configured to be actuated by the user, Barney teaches, housed within cavity 116… [a]n optional button (not shown) may also be provided, if desired, to enable particular desired functions, such as sound or lighting effects or longer-range transmissions.” See ¶ 0073.

Consider claim 4, the master control device of claim 3, wherein the LED is configured to be illuminated when the user actuates the button and to stop illuminating when the user stops actuating the button, Barney teaches, “Batteries, optional lighting, laser or sound effects and/or the like may also be provided and housed within cavity 116… [a]n optional button (not shown) may also be provided, if desired, to enable particular desired functions, such as sound or lighting effects or longer-range transmissions.” See ¶ 0073.

Consider claim 5, the master control device of claim 3, wherein the LED is configured to be illuminated when the user actuates the button a first time, and to stop illuminating when the user actuates the button a second time, Barney teaches, “[a]n optional button (not shown) may also be provided, if desired, to enable particular desired functions, such as sound or lighting effects or longer-range transmissions.” See ¶ 0073. Toggle switches are well-known in the prior art and Examiner takes Official notice that one of ordinary skilled in the art would have used a toggle switch to actuates the button a first time, and to stop illuminating when the user actuates the button a second time. 



Consider claim 7, the master control device of claim 6, wherein the LED is configured to be illuminated when the user touches the capacitive touch area and to stop illuminating when the user stops touching the capacitive touch area, See Barney ¶ 0074 and Barney teaches, “an auxiliary component 207 is provided and is configured with optional touch sensor elements 208, 210, 212 for selecting one or more commands. Touch sensor elements 208, 210, 212 (represented in the accompanying schematic as S3, S4, S5) comprise solid-state electronic switches (no buttons or moving parts) that are activated by the simple touch of a finger. Most preferably, these are solid state touch switches of the type illustrated and described in U.S. Pat. No. 4,063,111 to Dobler et al., the entire contents of which are incorporated herein by reference.” See ¶ 0090.



Consider claim 9, the master control device of claim 2, further comprising a battery configured to provide power to the LED via one or more wires, Barney teaches, “internal cavity may be provided to receive one or more batteries to power optional lighting, laser or sound effects and/or to power long-range transmissions such as via an infrared LED transmitter device or RF transmitter device.” See ¶ 0009.





Consider claim 13, the master control device of claim 1, wherein the coil is configured to be placed within the opening of the shaft, Barney teaches, “an inductance coil disposed within said internal cavity and configured to generate electrical energy when exposed to an electromagnetic field” Published claim 1. See Fig. 8A. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barney (US 2015/0290545 A1), and further in view of Grant (US 2011/0121953 A1).
Consider claim 10, the master control device of claim 1, wherein the master control device is associated with a system for dispensing a drink (102) comprising a universal receiver (110), wherein the universal receiver comprises the RFID reader (105), in an analogous art, Canora teaches, “a self-service beverage dispenser 102 as may be used by a customer or user 150.” See ¶ 0019. “he user 150 may present a bracelet 156 (or other wearable or portable/carried object) with a charm 157 (or pendant or other element on such bracelet or integral with the token 156) with an RFID tag 158 to the dispenser 102.” See ¶ 0020. Canora teaches, “the customer 150 simply brings the RFID tag 158 (or token 156) within a predefined range of an RFID reader 110 that 
 wherein the master control device is configured to control the system for dispensing the drink by transmitting the unique identifier to the universal receiver via the RFID reader, Canora teaches, “a point of sale, a unique identifier or token will be associated with a customer's order for beverages or snacks.” See ¶ 0016. Canora teaches, “the token is activated based on the user's choice, and activation may include applying a bar code to a ticket or other media, storing access data indicating the purchased entitlement on an RFID tag” See ¶ 0041. Canora teaches, “a user or holder of a token may present the token to a self-service beverage dispenser (e.g., allow their RFID tag to be read, swipe their magnetic stripe card, and so on) and request a cup/glass to be filled. During 550, the scanner or interrogator reads the access data and determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available. At 560, the method 500 includes determining whether there are any units available to support vending. If not, at 570, the method 500 may include displaying indication of denial of access to the user, such as via a screen on the dispenser, an indicator light, or one or more speakers.” See ¶ 0042.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Barney-Grant and allow the user to user the want to activate system for dispensing a drink as taught be Canora so the user may use their fancy RFID wand to dispense drinks and impress their friends and family. 


Consider claim 12, the master control device of claim 1, further comprising a near field communication (NFC) light emitting diode (LED) that is configured to provide feedback to a user of the master control device, Barney teaches, “optional lighting, laser or sound effects and/or the like may also be provided and housed within cavity 116… [a]n optional button (not shown) may also be provided, if desired, to enable particular desired functions, such as sound or lighting effects or longer-range transmissions.” See ¶ 0073. Canora teaches, “FIG. 2 illustrates dispenser access data (or data fields) that may be stored on an access token (e.g., in data storage of an RFID tag, magnetic stripe of a card/key, in memory of a wireless communication device such as NFC device” See ¶ 0012. Canora teaches, “a wireless communication device such as a Near Field Communication (NFC)-enabled phone, or the like.” See ¶ 0016. Canora teaches, “the customer 150 may present or carry a wireless communication device 160 such as an NFC phone that can be read or processed/interrogated by the dispenser 102 to determine whether the customer 150 has an entitlement (or has paid for an order for a number of beverage fill units) that allows access to the dispenser 102.” See ¶ 0020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0217677 A1	Penning De Vries et al. teaches, “a remote control device for controlling one or more user devices…” See Abstract. 
US 2001/0034257 A1	Weston et al. teaches, “a seemingly magical wand toy is provided for enabling a trained user to electronically send and receive information to and from other wand toys…” See Abstract.
US 2006/0154726 A1	Weston et al. “[t]he wand or other actuation device allows play participants to electronically and ‘magically’ interact with their surrounding play environment(s), thereby giving play participants the realistic illusion of practicing, performing and mastering ‘real’ magic.” See ¶ 0011.
Hayn (US 2012/0094261 A1) teaches “a flow rate through the flow meter 10, and the control unit 17 records an amount of liquid passed through during a short time interval by integrating the flow rate over the time” See ¶ 0013, and control via RF control apparatus. Hayn teaches, “a current-supply unit 34 connected to the control apparatus 31, the base station 30 has a radio interface 35, likewise connected to the control apparatus 31, for data interchange with the flow meter 10 from FIG. 1 and an interface 36, likewise connected to the control apparatus 31, for data interchange with an external apparatus” See ¶ 0017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683